Citation Nr: 0637113	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-43 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had service in the recognized guerrilla service 
and Regular Philippine Army during the World War II era.  The 
veteran died in July 1976 and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.  

The Board notes that, following the March 2004 rating 
decision, the appellant asserted entitlement to dependency 
and indemnity compensation pursuant to 38 U.S.C.A. § 1318.  
The RO denied this claim in an October 2004 rating decision, 
and the appellant did not appeal.  Therefore, the RO's 
decision to deny the appellant's claim under 38 U.S.C.A. 
§ 1318 is final.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death in a June 1990 rating decision. 

2.  Evidence received since the June 1990 rating decision 
denying service connection for the cause of the veteran's 
death is not both new and material.




CONCLUSIONS OF LAW

1.  The RO's June 1990 decision is final regarding 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2006).

2.  New and material evidence has not been received regarding 
service connection for the cause of the veteran's death since 
the June 1990 rating decision, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a January 2004 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
appellant was also informed that in order to reopen her claim 
she needed to submit new and material evidence.  In an August 
2004 letter, the appellant was informed to submit any new 
evidence which she believed would justify a different 
decision.  After consideration of these two letters, the 
Board finds that VA has substantially satisfied the 
requirement that the appellant be advised to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the appellant was not provided 
additional notice of the five elements of a service-
connection claim as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the appellant is not prejudiced in this 
case as her claim is for entitlement to service connection 
and she was given specific notice with respect to the 
elements of a basic service-connection claim and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached by a denial of the underlying benefit.  

The Board notes that the January 2004 letter informed the 
appellant that she needed to submit new and material evidence 
in order to reopen her claim and defined the terms "new" 
and "material."  In this case, the appellant had not 
previously submitted any evidence regarding a link between 
the veteran's service and his cause of death.  Thus, any 
evidence regarding a link would be new evidence.  The Board 
notes that the appellant was informed of the elements that 
needed to be substantiated, and was informed to submit such 
evidence; therefore, the Board finds that the January 2004 
letter provided the appellant sufficient notice regarding the 
specific evidence that the appellant needed to submit to 
reopen her claim, as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was not provided with adequate 
notice until the August 2004 letter, after the March 2004 
rating decision.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the appellant was not prejudiced by the post-AOJ 
decision notice because she was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate her claim.  Also, the statement of the case was 
issued subsequent to the most recent notice, making all 
notices pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the claims file, and the appellant does 
not appear to contend otherwise.  The Board notes that the 
appellant sent in a July 2005 document noting that she had no 
more evidence to submit.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the appellant and that no further action is necessary to meet 
the requirements of the VCAA.

The appellant asserts that her husband died due to injuries 
or diseases incurred in service.  The veteran's death 
certificate indicates that the veteran died due to acute 
pancreatitis.  

During World War II, the veteran was a prisoner of war for 
five months.  The appellant alleged that the cause of the 
veteran's death, acute pancreatitis, was due to 
helminthiasis.  The Board notes that helminthiasis is granted 
service connection on a presumptive basis for former POWs who 
were interned or detained for 30 days or more.  See 38 C.F.R. 
§§ 3.307, 3.309. 

A June 1990 rating decision denied the appellant's claim for 
service connection for the veteran's cause of death noting 
that the veteran died of acute pancreatitis and there was no 
evidence of record that indicated that the veteran was 
diagnosed or treated for the condition during service.  The 
appellant was given notice of the rating decision, but did 
not appeal.  Accordingly, the RO decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The appellant now 
seeks to reopen the claim.  The Board notes that, although 
the RO has addressed the issue of reopening the appellant's 
claim, the Board must also address the issue of reopening the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. §§ 
5108; 38 C.F.R. § 3.156.  For claims filed after August 2001, 
such as this claim, "new and material evidence" is defined 
as evidence not previously submitted to agency decision-
makers which, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  In addition, new and material 
evidence must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the last 
final decision in June 1990.  At this stage, the credibility 
of new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the June 1990 rating decision, the veteran's 
claims file included records regarding his service, a January 
1975 rating decision denying the veteran's claims for service 
connection, and a death certificate indicating that the 
veteran died of acute pancreatitis.  Since the June 1990 
rating decision, the appellant submitted statements asserting 
that the veteran's acute pancreatitis was caused by 
helminthiasis.  The appellant noted in the November 2003 
claim application that the veteran complained of stomach pain 
for the duration of their marriage and that he was diagnosed 
as having a peptic ulcer.  In addition, the appellant 
submitted affidavits from persons who knew the veteran and 
who noted that the veteran complained of stomach aches from 
the time of the veteran's service until his death.  The 
appellant also submitted a document entitled "medical 
opinion" and written by a medical doctor; in the document 
the medical doctor noted that the association between 
helminthiasis and acute pancreatitis has long been recognized 
by the medical community.

As outline above, the evidence made part of the veteran's 
claims file since the June 1990 rating decision consists of 
statements from the appellant noting her belief that the 
veteran's acute pancreatitis was caused by helminthiasis and 
statements noting a long history of stomach pains.  In 
addition, the document authored by a medical doctor notes 
that helminthiasis can cause acute pancreatitis.  The 
appellant, in essence, argues that the evidence of stomach 
aches combined with the evidence that helminthiasis can lead 
to acute pancreatitis shows that the veteran death was caused 
by helminthiasis.  As noted, helminthiasis is service 
connected on a presumptive basis for former POWs.  

This evidence, however, does not provide any competent 
evidence that the veteran had helminthiasis or that, if the 
veteran had helminthiasis, it caused acute pancreatitis.  
Therefore, this evidence is new, but not material.  In this 
regard, the Board notes that stomach aches are caused by many 
things; therefore, establishing of the fact that the veteran 
had chronic stomach aches provides no probative evidence that 
the veteran had helminthiasis.  In the same manner, the 
medical opinion that helminthiasis can lead to acute 
pancreatitis provides no probative evidence that the 
veteran's acute pancreatitis was caused by helminthiasis.  
The Board notes that there is more than one cause of acute 
pancreatitis and the medical opinion provided makes no 
reference to the veteran or any findings surrounding his 
specific cause of death.  

Therefore, the evidence submitted since the June 1990 rating 
decision is not material because it provides no probative 
evidence regarding a previously unestablished fact and does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  As such, the Board finds that 
the newly submitted evidence is not material and the claim 
cannot be reopened.   Therefore, service connection for the 
cause of the veteran's death remains denied.


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for the cause of 
the veteran's death is not reopened.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


